Tbe appellant was indicted and tried for tbe murder of Sydney Pruitt, was convicted of murder in tbe first-degree and sentenced to tbe penitentiary for life.
'Tbe bill of exceptions in tbis case was signed in vacation and after tbe expiration of tbe time fixed by tbe ordér of tbe court in term time. It bas been a number of times beld by tbis court in recent decisions that in sucb a case tbe bill of exceptions forms no part of tbe record, and can not, therefore, be looked to for any purpose.
Tbe judgment of conviction is affirmed.
Opinion by
Dowdell, J.